Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/23/2020 and IDS filed on 9/23/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (U.S. Pub. No. 2021/0370796 A1).

As per claim 1, Seo discloses:
An electrified vehicle, comprising: 
an electric machine configured to provide rotational output power to drive the electrified vehicle (See Figure 1 & Para [0040]-[0058], i.e. configuration of an electric vehicle 1); 
a battery pack configured to output electrical power to the electric machine (See Figure 1, i.e. 200 & Para [0040]-[0058], i.e. battery pack 100 includes at least one battery cell…battery 200); and 
a controller configured to predict a profile indicative of a charging rate of the battery pack (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[prior art charge battery based on SOC, Temperature range , controlling the charge current (charging rate) based on the temperature is considered as the profile indicative of charging rate]) , 
wherein the profile is predicted based on whether the battery pack is predicted to be charged based on at least one charging limit of the battery pack (See Para [0048]-[0052], i.e. SOC list … find allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[Prior art charge battery while limiting the charge current based on the SOC range and temperature range , prior art also observe SOClimit (See Para [0022], i.e. SOC_limit , See Para [0050]) is considered as the teaching as cited above]).

As per claim 2, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein the controller is configured to use the profile to predict an amount of time remaining until the battery pack reaches a target state of charge (See Figure 2, i.e. s260 – remaining charging time , Para [0006]-[0007], Para [0015], [0026]-[0027], Para [0060]).

As per claim 3, Seo discloses all of the features of claim 2 as discloses above wherein Seo also discloses wherein the target state of charge is 100%  (See Para [0061]-[0095], See Figure 3, See Para [0064], i.e. SOC range … 100%).

As per claim 6, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a temperature limit, and when a temperature of the battery pack is below a temperature threshold, the profile indicates that the battery pack will charge based on the temperature limit (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[prior art charge battery based on SOC, Temperature range , controlling the charge current (charging rate) based on the temperature range is considered as temperature limit]).

As per claim 7, Seo discloses all of the features of claim 6 as discloses above wherein Seo also discloses wherein the controller predicts a period of time that the battery pack will remain below the temperature threshold (See Para [0061]-[0096], See Figure 3 –[prior art charge based on temperature range associate with allowable SOC and Current for the temperature range, prior art include time spent on each range (See Para [0096]) therefore predict the period spent on each temperature range considered as the period of time as cited above])

As per claim 8, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a short-term current limit, and when the battery pack permits charging based on a short-term current limit, the profile indicates that the battery pack will charge based on the short-term current limit (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 , See Figure 5–[prior art charge based on current limit for each temperature range is considered as the short term current limit as cited above]).

As per claim 9, Seo discloses all of the features of claim 8 as discloses above wherein Seo also discloses wherein, when the battery pack permits charging based on a plurality of short-term current limits, the profile indicates the battery pack will charge based on each of the short-term current limits (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 , See Figure 5–[prior art charge based on current limit for each temperature range is considered as the short term current limit as cited above]).

As per claim 10, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a cell protection limit, and when the controller predicts that an environmental condition or a condition of the battery pack will meet or exceed a cell protection threshold, the profile indicates that the battery pack will charge based on the cell protection limit (See Para [0048]-[0052], i.e. SOC list … find allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[Prior art charge battery while limiting the charge current based on the SOC range and temperature range , prior art also observe SOClimit (See Para [0022], i.e. SOC_limit , See Para [0050]) is considered as protecting cell as the charge is controlled by limiting SOC]).

As per claim 11, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein the profile indicates whether the battery pack is predicted to charge using constant current charging or constant voltage charging (See Para [0005], i.e. current constant, Para [0012], Para [0014], Para [0045]-[0051]). 

As per claim 14, Seo discloses all of the features of claim 1 as discloses above wherein Seo also discloses wherein the electrified vehicle is one of a battery electric vehicle and a plug-in hybrid electric vehicle (See Figure 1 & Para [0040]-[0058], i.e. configuration of an electric vehicle 1).


As per claim 15, Seo discloses:
          A method, comprising: 
predicting a profile indicative of a charging rate of a battery pack (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[prior art charge battery based on SOC, Temperature range , controlling the charge current (charging rate) based on the temperature is considered as the profile indicative of charging rate]),
wherein the profile is predicted based on whether the battery pack is predicted to be charged based on at least one charging limit of the battery pack (See Para [0048]-[0052], i.e. SOC list … find allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[Prior art charge battery while limiting the charge current based on the SOC range and temperature range , prior art also observe SOClimit (See Para [0022], i.e. SOC_limit , See Para [0050]) is considered as the teaching as cited above]).

As per claim 16, Seo discloses all of the features of claim 15 as discloses above wherein Seo also discloses using the profile to predict an amount of time remaining until the battery pack reaches a target state of charge (See Figure 2, i.e. s260 – remaining charging time , Para [0006]-[0007], Para [0015], [0026]-[0027], Para [0060]).

As per claim 17, Seo discloses all of the features of claim 15 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a temperature limit, and when a temperature of the battery pack is below a temperature threshold, the profile indicates the battery pack will charge based on the temperature limit for a period of time (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[prior art charge battery based on SOC, Temperature range , controlling the charge current (charging rate) based on the temperature range is considered as temperature limit]).

As per claim 18, Seo discloses all of the features of claim 15 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a short-term current limit, and when the battery pack permits charging based on a short-term current limit, the profile indicates the battery pack will charge based on the short-term current limit (See Para [0048]-[0052], i.e. SOC list … fine allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 , See Figure 5–[prior art charge based on current limit for each temperature range is considered as the short term current limit as cited above]).

As per claim 19, Seo discloses all of the features of claim 15 as discloses above wherein Seo also discloses wherein: the at least one charging limit is a cell protection limit, and when an environmental condition or a condition of the battery pack is predicted to meet or exceed a cell protection threshold, the profile indicates the battery pack will charge based on the cell protection limit  (See Para [0048]-[0052], i.e. SOC list … find allowable constant currents, See Para [0056]-[0058], i.e. control unit … control the charge of battery 200 , See Para [0061]-[0095], See Figure 3 –[Prior art charge battery while limiting the charge current based on the SOC range and temperature range , prior art also observe SOClimit (See Para [0022], i.e. SOC_limit , See Para [0050]) is considered as protecting cell as the charge is controlled by limiting SOC]).

As per claim 20, Seo discloses all of the features of claim 15 as discloses above wherein Seo also discloses wherein the profile indicates whether the battery pack is predicted to charge using constant current charging or constant voltage charging (See Para [0005], i.e. current constant, Para [0012], Para [0014], Para [0045]-[0051]).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. 2021/0370796 A1) in view of Murai et al. (U.S. Pub. No. 2022/0158470 A1).

As per claim 4, Seo discloses all of the features of claim 2 as discloses above.
Seo does not disclose: wherein the target state of charge is set by a user and is less than 100%.
However, Murai disclose: wherein the target state of charge is set by a user and is less than 100% (See Para [0017]-[0018], i.e. set by the user).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Murai into 

the teaching of Seo because it would allow electric power to be share based on demand 

of user (See Para [0007]).


As per claim 5, Seo discloses all of the features of claim 2 as discloses above.
Seo does not disclose: wherein the target state of charge is determined based on a distance to a target driving destination.
However, Murai disclose: wherein the target state of charge is determined based on a distance to a target driving destination. (See Para [0017]-[0018], i.e. charged to 60%...travel only hsort distance…set by the user).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Murai into 

the teaching of Seo because it would allow electric power to be share based on demand 

of user (See Para [0007]).


As per claim 12, Seo discloses all of the features of claim 1 as discloses above.
Seo does not disclose: a charging port configured to couple to a plug.
However, Murai disclose: a charging port configured to couple to a plug (See Para [0088], [0228], [0302).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Murai into 

the teaching of Seo because it would allow electric power to be share based on demand 

of user (See Para [0007]).


As per claim 13, Seo and Murai discloses all of the features of claim 12 as discloses above, wherein Murai also discloses wherein the plug is a plug of an electrified vehicle charging station (See Para [0059], Para [0302]-[0304]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851